DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth and fifth layers as recited in Claims 7-8 and 26-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 recites the limitation “wherein the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0” in lines 1-2.  Claim 14 are originally filed on December 18, 2018 recites “wherein the first layer is configured to dissolve only when exposed to a liquid having a pH less than or equal to 6.5” in lines 1-2.  Applicant appears to indirectly infer that a liquid solution using water has a pH of 7.0 and that one of ordinary skill in the art would consider water to generally have a pH of 7.0.  However, the pH of water varies based on its temperature in view of Westlab’s “How Does Temperature Affect pH?” (<https://www.westlab.com/au/blog/how-does-temperature-affect-ph>) (published November 29, 2016).  Applicant discloses in some embodiments all of the layers of the pod dissolve with water (Specification, Paragraph [0029]).  However, given that Westlab teaches that water has a pH of 7.47 at 0°C, water has a pH of 7.00 at 25°C, and water has a pH of 6.14 at 100°C (Pages 1-2) and that a pH value without a temperature value is incoherent and that pH decreases with increasing temperature (Page 3), applicant does not describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention in view of Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (MPEP § 2163.I.).  The disclosure at the time of filing discusses the difference between hot water and cold water (Specification, Paragraph [0045]) and also indicates that the pod may dissolve only in acidic or alkaline liquid (Specification, Paragraph [0005]).  Since applicant discloses the first layer dissolving in water and dissolving only in hot or cold liquids and since Westlab teaches that water can have a pH of less than 7.0 equal to 7.0 or greater than 7.0 depending upon the temperature of the water, applicant does not describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of the first layer being configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.
Claim 25 recites the limitation “wherein the first layer is configured to dissolve in a liquid having a pH less than 7.0, dissolve in a liquid having a pH of 7.0, and not dissolve in a liquid having a pH above 7.0” in lines 12-15.  Applicant appears to indirectly infer that a liquid solution using water has a pH of 7.0 and that one of ordinary skill in the art would consider water to generally have a pH of 7.0.  However, the pH of water varies based on its temperature in view of Westlab’s “How Does Temperature Affect pH?” (<https://www.westlab.com/au/blog/how-does-temperature-affect-ph>) (published November 29, 2016).  Applicant discloses in some embodiments all of the layers of the pod dissolve with water (Specification, Paragraph [0029]).  However, given that Westlab teaches that water has a pH of 7.47 at 0°C, water has a pH of 7.00 at 25°C, and water has a pH of 6.14 at 100°C (Pages 1-2) and that a pH value without a temperature value is incoherent and that pH decreases with increasing temperature (Page 3), applicant does not describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention in view of Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (MPEP § 2163.I.).  The disclosure at the time of filing discusses the difference between hot water and cold water (Specification, Paragraph [0045]) and also indicates that the pod may dissolve only in acidic or alkaline liquid (Specification, Paragraph [0005]).  Since applicant discloses the first layer dissolving in water and dissolving only in hot or cold liquids and since Westlab teaches that water can have a pH of less than 7.0 equal to 7.0 or greater than 7.0 depending upon the temperature of the water, applicant does not describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of the first layer being configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.
Claims 26-28 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation “wherein the liquid having a pH of 7.0 is water” in lien 1.  Claim 25 recites “a liquid” in line 13 as well as in line 14 as well as in line 15.  It is unclear which “the liquid” from Claim 29 is being referenced in Claim 25.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447.
Regarding Claim 1, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).
Further regarding Claim 1, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid or dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
 Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 3, Olmos discloses the first layer comprises a nutrient capable of being transferred to the second layer (‘495, Paragraph [0116]).
Regarding Claim 5, Olmos discloses the first layer (first layer 402) being a membrane, i.e. a thin pliable sheet of material forming a barrier or lining, capable of controlling the release of the second layer into the beverage liquid (‘495, Paragraph [0024]).
Regarding Claim 6, Olmos discloses the membrane being dissolvable in the beverage liquid (‘495, Paragraphs [0062]-[0063]).
Regarding Claim 7, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).

    PNG
    media_image1.png
    938
    1401
    media_image1.png
    Greyscale

Regarding Claim 8, Olmos discloses the fourth layer (inner body 120) comprising an edible and dissolvable gel (gelatin) (‘495, Paragraphs [0070] and [0082]).
Regarding Claim 9, Olmos discloses the second layer (second layer 404) and the third layer (third layer 406) both being capable of dissolving in water to form a beverage (‘495, Paragraph [0163]).
Regarding Claim 10, Olmos shows the second layer (second layer 404) being disposed outside of the third layer (third layer 406) (‘495, FIG. 4).  Since the ingredient pod would be placed within the beverage liquid such that the exterior of the ingredient pod initially contacts the beverage liquid, the second layer that is disposed outside of the third layer would necessarily dissolve before said third layer when placed into a beverage liquid to form a beverage.
Regarding Claim 12, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Regarding Claim 13, Olmos discloses the first beverage ingredient being a solid that dissolves in the beverage liquid to form a beverage (‘495, Paragraphs [0026] and [0059]).
Regarding Claim 14, Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than 7.0 and not in a liquid having a pH above 7.0.
Further regarding Claim 14, Olmos discloses the first layer being water soluble (‘495, Paragraph [0030]) wherein the capsule is dissolve in liquid such as water or juice (‘495, Paragraph [0056]) and has a water soluble shell (‘495, Paragraph [0058]), which indicates that the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Water is known in the art to have a pH equal to 7.0.
Regarding Claim 15, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid or dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
 Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 16, Olmos discloses the first layer (first layer 402) forming a plurality of chambers, i.e. the first layer (first layer 402) surrounds the chamber enclosed by second layer 404 and the first layer also surrounds the chamber enclosed by inner bodies 120, 140.  The second layer (second layer 404) and the third layer (third layer 406) are disposed in one of the chambers (‘495, FIG. 4).
 Regarding Claim 18, Olmos discloses the beverage liquid comprising water or juice (‘495, Paragraph [0056]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 1 above in view of Vandecruys et al. US 2006/0078609 and Scranton et al. US 5,739,210.
Regarding Claim 2, Olmos discloses the pod to be a packaged pod (‘495, Paragraph [0164]).
 Olmos modified with Macias and Brimmer et al. is silent regarding a membrane being removably disposed exterior to the first layer such that the membrane covers the first layer.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane in the form of a protective coating disposed exterior to the first layer such that the membrane covers the first layer as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 2, Olmos modified with Macias, Brimmer et al., Vandecruys et al. is silent regarding the membrane being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 3 above in view of Scranton et al. US 5,739,210.
Regarding Claim 4, Olmos modified with Macias and Brimmer et al. is silent regarding the first layer being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first layer of the pod of Olmos to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the first layer is applied, it would be obvious to make the first layer removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 7 above in view of Berge et al. US 2013/0108696 and Chen et al. US 6,083,582.
Regarding Claim 11, Olmos discloses the matrix material held within the capsule shell can be a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0057]-[0059]).  Although Olmos does not explicitly state that the first and third layers comprise a gel and the fourth layer comprises a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired layer to be a gel or a solid since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that gels and solids were known compositional states used for layers of a timed release food capsule.
Further regarding Claim 11, Olmos modified with Macias and Brimmer et al. is silent regarding the second layer comprising a concentrate and the first and third layers both being biodegradable.
Berge et al. discloses a food gelatin capsule comprising at least one coating and made from a concentrate (‘696, Paragraphs [0010]-[0011]).
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the second layer with a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.
Further regarding Claim 11, Olmos modified with Macias, Brimmer et al., and Berge et al. is silent regarding the first and third layers being biodegradable.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 16 above in view of Vandecruys et al. US 2006/0078609, Scranton et al. US 5,739,210, and Chen et al. US 6,083,582.
Regarding Claim 17, Olmos modified with Macias and Brimmer et al. is silent regarding a membrane surrounding the plurality of chambers wherein the membrane comprises a removable and biodegradable film.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane surrounding the plurality of chambers as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 17, Olmos modified with Macias, Brimmer et al., and Vandecruys et al. is silent regarding the membrane being a removable and biodegradable film.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Further regarding Claim 17, Olmos modified with Vandecruys et al. and Scranton et al. is silent regarding the membrane being a biodegradable film.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claims 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2016/0143338.
Regarding Claim 19, Singer discloses an ingredient pod (capsule 10a) capable of making a beverage.  The pod (capsule 10a) comprises a first chamber (compartment 50a) comprising a first beverage ingredient and a second chamber (compartment 50b) disposed adjacent to the first chamber (compartment 50a) wherein the second chamber (compartment 50b) comprises a second beverage ingredient (‘338, Paragraph [0047]).  A first membrane (dissolvable membrane 52a) together with a second membrane (dissolvable layer 54) defines the first chamber (compartment 50a).  The second membrane (dissolvable layer 54) together with a third membrane (dissolvable layer 52b) defines the second chamber (compartment 50b) (‘338, Paragraph [0047]).  The first membrane (dissolvable membrane 52a) is formed of an edible and dissolvable gel (gelatin) (‘338, Paragraph [0029]).  Applicant discloses that the gel may be made of a gelatin material (Specification, Paragraph [0032]).  The second membrane (dissolvable layer 54) separates the first chamber (compartment 50a) from the second chamber (compartment 50b) (‘338, FIG. 11) (‘338, Paragraphs [0045]-[0052]).
Singer is silent regarding first chamber and the second chamber being entirely defined by the first chamber wherein the first membrane separates the first chamber from the second chamber.  Rather, Singer teaches using three separate membranes to construct the first chamber in combination with the second chamber wherein one of the three separate membranes separates the first chamber from the second chamber.  However, applicant discloses that in FIG. 5 C layer 410 may be used to both separate chamber 412 from chamber 414 and surround the exterior surface of chamber 412 and chamber 414 (Specification, Paragraph [0055]).  Singer teaches using three separate membranes to construct the same structure of a membrane defining a first chamber and a second chamber separated by a membrane.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ingredient pod containing three separate and distinct dissolvable membranes that makes up the first chamber and second chamber of Singer and construct the ingredient pod with one single membrane that entirely defines the first chamber and the second chamber and that separates the first chamber from the second chamber since the use of a one piece construction instead of the three separate and distinct dissolvable membranes disclosed in Singer would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  In the instant invention, the structure shown in FIG. 5C of applicant’s drawings is not structurally different than the structure shown in FIG. 11 of Singer in that both drawings show an edible ingredient pod comprising at least one dissolvable membrane that separates a first chamber from a second chamber.
Regarding Claim 22, Singer discloses the first chamber (compartment 50a) and the second chamber (compartment 50b) each comprising edible food components wherein the first chamber contains a concentrate and the second chamber does not contain a concentrate (‘338, Paragraph [0048]).  The concentrate is a combination of a coffee extract and a third beverage ingredient (food flavoring) (‘338, Paragraph [0043]).  The third beverage ingredient (food flavoring) is not mixed with the second beverage ingredient that is disposed within the second chamber (compartment 50b).
Regarding Claim 23, Singer discloses the first beverage ingredient being a concentrate (coffee concentrate) (‘338, Paragraphs [0043] and [0048]) and the second beverage ingredient being a solid (‘338, Paragraph [0049]).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2016/0143338 as applied to claim 19 above in view of Olmos US 2014/0288495.
Regarding Claim 24, Singer is silent regarding the first membrane comprising a nutrient wherein the nutrient transfers to the first beverage ingredient or the second beverage ingredient through contact with the first membrane.
Olmos discloses an ingredient pod (timed release capsule 100) capable of making a beverage (‘495, Paragraph [0076]).  The pod (timed release capsule 100) comprises a first chamber (chamber enclosed by outer coating 144) comprising a first beverage ingredient and a second chamber (chamber enclosed by inner coating 143) disposed adjacent to the first chamber (chamber enclosed by outer coating 144) wherein the second chamber (chamber enclosed by inner coating 143) comprises a second beverage ingredient (‘495, Paragraph [0022]).  Olmos further discloses the first membrane comprising a nutrient (‘495, Paragraphs [0086], [0095], and [0116]).  The nutrient is capable of transferring to the first beverage ingredient or the second beverage ingredient through contact with the first membrane (‘495, Paragraph [0103]).
Both Singer and Olmos are directed towards the same field of endeavor of edible ingredient pods comprising a dissolvable membrane.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ingredient pod of Singer and construct the first membrane with a nutrient as taught by Olmos in order to administer vitamins to a person in a liquid beverage (‘495, Paragraph [0021]).
Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019).
Regarding Claim 25, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).  The first beverage ingredient and the second beverage ingredient are configured to release into a beverage liquid in response to immersion of the pod within the beverage liquid (‘495, Paragraph [0141]).  Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than 7.0 and not in a liquid having a pH above 7.0.
Further regarding Claim 25, Olmos discloses the first layer being water soluble (‘495, Paragraph [0030]) wherein the capsule is dissolve in liquid such as water or juice (‘495, Paragraph [0056]) and has a water soluble shell (‘495, Paragraph [0058]), which indicates that the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Water is known in the art to have a pH equal to 7.0.
Regarding Claim 26, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).
Regarding Claim 27, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Regarding Claim 29, Olmos discloses the liquid having a pH of 7.0 being water (‘495, Paragraphs [0030], [0062], and [0126]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) or alternatively Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447.
Regarding Claim 28, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
 Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Examiner notes that upon further consideration Olmos reads on Claims 25-27 and 29 as discussed in the rejections to 35 USC 103(a) and Olmos or alternatively Olmos in view of Macias and Brimmer et al. reads on Claim 28 as discussed in the rejections to 35 USC 103(a) above.  A prior art rejection of Claims 25-29 have been applied.
Examiner also notes that the previous rejections to Claims 14 and 25-28 under the new matter rationale under 35 USC 112(a) have been withdrawn.  Examiner notes that Claims 14 and 25-28 are currently being rejected under the enablement rationale under 35 USC 112(a).
It is noted that the current rejection has been issued as a Non-Final Office Action since new rejections are currently being raised.
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 7 of the Remarks that applicant is required to furnish drawings where necessary for the understanding of the subject matter sought to be patented and that the written description does not require every claimed element to be illustrated in the figures and that a person of skill in the art would have understood the subject matter of Claims 26-27 and that it is unclear why an objection is being raised.
Examiner first notes that the current rejection is a Non-Final rejection.  Examiner finds that upon further consideration the Drawings do not show the claimed limitations regarding a fourth layer disposed between the second layer and the third layer or a fifth layer.  There is no requirement that new issues cannot be raised in a Non-Final Office Action.  Furthermore, the drawings must show every feature of the invention specified in the claims in view of 37 CFR 1.83(a).  Therefore, the Drawing Objections have been maintained.
Examiner notes that applicant’s arguments on Page 8 of the Remarks regarding the new matter rejections to 35 USC 112(a) are moot since the new matter rejections have been withdrawn.  Examiner notes that some of the claims have been rejected under enablement to 35 USC 112(a).
Applicant’s arguments with respect to the rejections of Claim 1 under 35 USC 103(a) on Pages 9-12 of the Remarks have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Ayats et al. is not currently being relied upon to reject Claim 1.
Applicant argues on Page 11 of the Remarks regarding Claim 1 with respect to the combination to Olmos modified with Macias that the outer layer of Olmos is insoluble at a temperature range of 68°C to 100°C and Olmos discloses the coating can have a retrograde or inverse temperature dependent solubility whereas Macias discloses that a beverage capsule that dissolves in a liquid at a temperature in the range of 140°F to 450°F where Macias is designed to dissolve in beverage like coffee and contends that Olmos is designed not to dissolve in beverage like coffee but dissolves in the stomach.
Examiner argues that applicant’s statement that Olmos is designed not to dissolve in hot beverages contradicts the teachings of Olmos that the capsule dissolves in a hot beverage (‘495, Paragraph [0065]).  Macias also teaches the beverage capsule dissolving in hot coffee (‘703, Paragraph [0028]).  Furthermore, Paragraph [0168] of Olmos discloses “In an embodiment…the coating is almost insoluble above a predetermined temperature which typically can be in a range from 68 degrees Celsius to 100 degrees Celsius.  It is noted that this particular embodiment is not being relied upon in the current rejection.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Examiner notes that the Office Action relies upon the teaching that Olmos teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  It is noted that Brimmer et al. is currently being relied upon to teach the claimed melting point/dissolution temperature.
Examiner notes that the prior art does not necessarily require a teaching of the first layer to be configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid since the prior art combination teaches the dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F.  Claim 1 requires the first layer to dissolve only in carbonated liquid or dissolve only above the claimed temperature range.  The presence of the term “or” indicates that the limitations regarding dissolving only in a carbonated liquid is optional when the prior art teaches dissolving only at the claimed temperature range.  The prior art combination teaches dissolving only at the claimed temperature range.
Applicant argues on Pages 12-13 of the Remarks with respect to Claim 19 that the structure claimed in Claim 19 is shown in FIG. 5C and that FIG. 11 of Singer shows an entirely different structure including three separate and distinct layers at 52a, 52b, and 54.  Applicant argues the reliance on In re Larson does not compare the facts of Larson and the facts of the present application.  Applicant continues on Page 14 of the Remarks that Singer discloses separate and distinct membranes for specific reasons and alleges that the Office fails to address specific reasons in its conclusory statement that would make it an obvious engineering choice to modify Singer.  Applicant continues that Singer discloses that layers 52a and 52b have a thickness that is greater than a thickness of layer 54 to prevent layers 52a and 52b from ripping, separating or allowing contents to leak and that there is no explanation how a modification would be made without sacrificing the benefits of the separate and distinct layers of Singers of improved strength and airtight seal formed by crimping layers together and contends that the proposed modification is similar to that in Schnck.
Examiner argues that making the exterior layers 52a, 52b having a greater thickness than layer 54 has no bearing on whether the three separate and distinct layers 52a, 52b, and 54 would be able to be constructed with a single piece.  The claims do not specify any particular thickness for the first membrane.  Additionally, Singer discloses layers 52a, b may be fabricated to have a greater thickness that inner layer 54 (‘338, Paragraph [0046]).  The phrase “may be” is an exemplary embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Additionally, applicant’s allegation that the Office fails to compare the facts of Larson to the present invention is unfounded.  Examiner already states that in the instant invention, the structure shown in FIG. 5C of applicant’s drawings is not structurally different than the structure shown in FIG. 11 of Singer in that both drawings show an edible ingredient pod comprising at least one dissolvable membrane that separates a first chamber from a second chamber.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 14-15 of the Remarks that the proposed modification is more like Schenck v Norton Corp in that the Office proposes making integral separate and distinct pieces that are later coupled together and then arguing that the difference along would have been obvious without looking at the invention as a whole.  Applicant contends that capsules 10a have separate and distinct layers 52a, 52b, and 54 in FIG. 11 and that Singer discloses the three separate and distinct membranes for specific reasons.  Applicant contends that Singer discloses layers 52a and 52b may have a thickness greater than a thickness of layer 54 to prevent layers 52a and 52b from ripping, separating, or allowing contents to leak and 52a and 52b may include additional coatings to improve strength and that the outer peripheral portion 60 is crimped together with pressure and heat to form an airtight seal so that food products cannot leak out of the capsule.
Examiner argues making the exterior layers 52a, 52b having a greater thickness than layer 54 has no bearing on whether the three separate and distinct layers 52a, 52b, and 54 would be able to be constructed with a single piece.  The claims do not specify any particular thickness for the first membrane.  Additionally, Singer discloses layers 52a, b may be fabricated to have a greater thickness that inner layer 54 (‘338, Paragraph [0046]).  The phrase “may be” is an exemplary embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Additionally, applicant’s allegation that the Office fails to compare the facts of Larson to the present invention is unfounded.  Examiner already states that in the instant invention, the structure shown in FIG. 5C of applicant’s drawings is not structurally different than the structure shown in FIG. 11 of Singer in that both drawings show an edible ingredient pod comprising at least one dissolvable membrane that separates a first chamber from a second chamber.  The claims do not require the first membrane to have a constant thickness.  Applicant argues limitations not claimed.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 15-16 of the Remarks that the reliance on applicant’s disclosure regarding FIG. 5C layer 410 may be used to both separate chamber 412 from chamber 414 and surround exterior surface of chamber 412 and chamber 414 amounts to impermissible hindsight.  Applicant argues that nothing in Singer suggest the desirability of the modification proposed.
Examiner argues that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time of the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure such a reconstruction is proper in view of In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) (MPEP § 2145.X.A.).  Singer teaches a reference before the time of filing of applicant’s invention the same basic structure as the structure claimed in at least Claim 19 of a dissolve edible capsule comprising two chambers wherein a membrane separates the two chambers.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarama et al. US 2014/0199439 discloses a coating involving the dissolution of the coating at ambient temperatures not to exceed about 70°C (‘439, Paragraph [0024]).
Sasuga et al. US 2014/0220183 discloses a crystal comestible product comprising ingredients that alter the thermal properties of the crystal comestible product by including waxes or emulsifiers that affect melting or hardening temperatures of the product wherein the crystal comestible product includes coatings to prevent the product from dissolving (‘183, Paragraph [0037]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792